 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9    UNITED STATES OF AMERICA,                            Case No. 1:17-mj-00168-SAB

10                     Plaintiff,                          ORDER CONTINUING HEARING

11             v.

12    JOSE LUIS RAMIREZ, JR.,

13                     Defendant.

14

15
              A status conference regarding a violation of probation in this matter is currently set for
16
     September 5, 2019, at 10:00 a.m. To accommodate the Court’s schedule, the status conference
17
     shall be continued to September 19, 2019, at 10:00 a.m.
18
              Accordingly, IT IS HEREBY ORDERED that:
19
              1.      The review hearing set for September 5, 2019, is CONTINUED to September 19,
20
                      2019, at 10:00 a.m. in Courtroom 9; and
21
              2.      Defendant is ordered to appear at the September 19, 2019 hearing. Defendant’s
22
                      counsel shall advise the defendant of the new court date and time.
23

24 IT IS SO ORDERED.

25
     Dated:        July 29, 2019
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28


                                                       1
